DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/2/2021 is acknowledged.
Claims 5-7, 10, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP 2014172324)
Regarding claims 1, 8, a liquid discharging apparatus comprising a liquid storing chamber (3) a liquid to be discharged from a discharge opening
	A supply flow path (4) supplying the liquid to the liquid storing chamber (Figure 1; Paragraphs 9-13)
	A discharge flow path discharging the liquid from the liquid storing chamber (Figure 1; Paragraphs 9-13)
	A circulation controller controlling a circulation operation to circulate, to the supply flow path, the liquid discharged through the discharge flow path; a discharge controller controlling a discharge operation to discharge the liquid form the discharge opening (Paragraphs 6, 20-25)
	The circulation controller lowers a flow velocity of the liquid in the circulation operation below a flow velocity of the liquid in the circulation operation with the discharge operation being in progress, after which the circulation controller stops the circulation operation (Abstract; Paragraphs 33, 53-59)
	Regarding claim 3, a low quantity adjustor adjusting a flow quantity of the ink in the supply flow path, wherein the circulation controller lowers the flow velocity of the liquid in the circulation operation by causing the flow quantity adjustor to lower the flow quantity in the supply flow path (Abstract; Paragraphs 33, 53-59)
	Regarding claim 4, further comprising a pressure feeding mechanism that applies pressure to the liquid to be supplied to the supply flow path; wherein the circulation controller lowers the flow velocity of the liquid in the circulation  (Abstract; Paragraphs 33, 54, 58-59)
	Regarding claim 9, wherein the circulation controller lowers the inertial force of the liquid, the inertial force being generated when the circulation operation is stopped, by lowering a flow velocity of the liquid in the circulation operation (Abstract; Paragraphs 33, 53-59)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2014172324) in view of Ando (U.S. Pub. 2016/0288518).
	Regarding claims 11, 12, 16-17, Ando discloses using a check valve (33) provided in a backward path side (Paragraphs 0041, 0048, 0054)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ando into the teaching of Ishikawa, for the purpose of preventing the ink from reversely flowing to the ink discharge head
Allowable Subject Matter
Claims 2, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 8, 2021